Citation Nr: 0010186	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  95-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to May 1, 1992, for 
the payment of monetary benefits based on an award of 
Dependency and Indemnity Compensation benefits (DIC).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, attorney-at-
law


INTRODUCTION

The veteran had active service from March 1942 to October 
1945, October 1946 to February 1947, August 1947 to September 
1951, and May 1953 to June 1970.  The appellant is his 
surviving spouse.
A November 1999 decision of the Board of Veterans' Appeals 
(Board) determined that the appellant's January 1995 notice 
of disagreement to the May 1, 1992, effective date of the 
grant of DIC benefits was timely filed and remanded the issue 
of entitlement to an effective date prior to May 1, 1992, for 
the grant of DIC benefits to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, for an 
appropriate statement of the case and the requirements to 
perfect an appeal.  A January 2000 statement of the case 
denied an effective date prior to May 1, 1992, for the grant 
of DIC benefits and provided the appellant with the actions 
needed to perfect an appeal.  A substantive appeal was 
received by VA in February 2000.  


FINDINGS OF FACT

1.  The veteran died of cardiopulmonary arrest due to end 
stage chronic obstructive pulmonary disease on February [redacted] 
1986.

2.  The appellant originally submitted a claim for DIC 
benefits to VA in March 1988.

3.  VA requested additional information from the appellant in 
June 1988 and September 1988, with a copy of the requests 
sent to the appellant's representative of record; a response 
was not received by VA within a year of the June 1988 notice.

4.  A subsequent claim for DIC benefits was received by VA on 
April 6, 1992, and DIC benefits were granted, effective May 
1, 1992.




CONCLUSION OF LAW

An effective date prior to May 1, 1992, for payment of 
monetary benefits based on an award of DIC, is not warranted. 
38 U.S.C.A. §§ 5101, 5105, 5107(a), 5110, 5111 (West 1991 & 
Supp 1999); 38 C.F.R. §§ 3.31, 3.150, 3.152, 3.153, 3.158, 
3.159, 3.201, 3.400(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Applicable statutes and regulations govern the effective 
dates for awards of VA benefits.  Specifically, the effective 
date of an award of DIC benefits to a surviving spouse based 
upon the death of the veteran shall be the date of death, if 
an application is received within one year from the date of 
death.  38 U.S.C.A. § 5110(d)(1) (West 1991); 38 C.F.R. § 
3.400(c)(2) (1999).  If an application is not received within 
one year from the date of death, the effective date of an 
award of DIC benefits to a surviving spouse shall be the date 
the claim is received by VA.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(c)(1).

However, certain claims filed with SSA will be considered 
claims for death benefits for VA purposes.  38 U.S.C.A. § 
5105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.153 (1999).  The 
claim is considered to have been received by VA on the date 
of receipt by SSA.  Id.; 38 C.F.R. § 3.201 (1999).

Except as provided in 38 C.F.R. § 3.652 (1999), where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, pension, 
compensation, DIC , or monetary allowance under the 
provisions of 38 U.S.C.A. § 1805 based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a).

Payment of monetary benefits under an award of DIC may not be 
made for any period prior to the first day of the calendar 
month following the month in which the DIC award became 
effective.  38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).

In the present case, the veteran died on February [redacted] 1986.  
The death certificate contains information provided by the 
veteran's sister, including that the veteran was divorced at 
the time of his death.  An application for burial benefits 
was received by VA from the veteran's sister on April 19, 
1986.  According to this application, the veteran was 
divorced at the time of his death.  There is evidence in the 
file that the appellant applied for SSA benefits in 1986, and 
a form from SSA indicates that benefits for a disabled widow 
were awarded in October 1986, effective February 1986.  The 
appellant's application for DIC benefits was received by VA 
on March 30, 1988.  The appellant's application indicated 
that she was living in a Nursing Home.  

According to a letter received by VA at the same time as the 
DIC application, from an employee of the Nursing Home, the 
appellant had been living at the Home since April 3, 1987, 
where she had been transferred from Central Ohio Psychiatric 
Hospital.  The letter indicated that the appellant was unable 
to care for her daily needs due to her psychiatric 
disability.  The employee of the Nursing Home requested in a 
March 1988 statement that the Nursing Home be appointed as 
custodian or guardian of the appellant.  A letter was sent to 
the appellant at the Nursing Home in June 1988, with a copy 
sent to the appellant's representation of record, requesting 
that the appellant complete an enclosed VA Form 21-686c and 
requesting that the appellant submit a certified copy of her 
marriage certificate since the records on file indicated that 
she was divorced from the veteran at the time of his death.  

A letter was also sent in June 1988 from VA to the Wisconsin 
Bureau of Health Statistics requesting a certified copy of 
any divorce proceeding between the appellant and the veteran.  
Accompanying the July 1988 reply from the Wisconsin 
Department of Health and Social Services was an Application 
for Wisconsin Divorce Certificate, which it was noted on the 
form had to be completed by one of a list of specified 
persons, including the appellant or her legal guardian.  A 
second request for information was sent by VA to the 
appellant, with a copy to her representative, in September 
1988, in which it was noted that the information previously 
requested had not been received and that further action could 
not be taken on her claim until the information on her 
marriage to the veteran was received by VA.  The appellant 
was told that she needed to submit the requested information 
within one year from the date of the original VA request for 
the evidence to protect her date of claim.  

Nothing else was received by or on behalf of the appellant 
until April 6, 1992.  A letter was sent by VA to the 
veteran's sister in May 1992 requesting information on the 
veteran's divorce from the appellant for the purpose of 
determining the appellant's eligibility for VA death 
benefits.  According to a letter received by VA in June 1992 
from the veteran's sister, she was unaware of any divorce 
proceeding between the veteran and the appellant.  According 
to VA Form 20-8993, which was sent to the appellant in July 
1992, her claim for DIC benefits was granted, effective May 
1, 1992, which is the first day of the calendar month 
following the month in which the claim was received.

It is contended on behalf of the appellant that she applied 
for SSA benefits in 1986 and that, under 38 C.F.R. § 3.153, 
this is also a claim for DIC benefits.  The Board notes that, 
according to the applicable VA regulation, the receipt of the 
SSA application will not preclude a request by VA for any 
necessary evidence.  VA requested in June 1988, after a DIC 
claim was filed, that the appellant provide additional 
information on her marriage to the veteran because the 
evidence on file indicated that the veteran and the appellant 
were divorced at the time of his death.  Although it has been 
contended on behalf of the appellant that VA failed to notify 
the appellant and her representative at that time of the 
information that had to be submitted to VA, the Board notes 
that both letters to the appellant, in June and September 
1988, contain notations that copies were sent to her 
representative of record.  The September 1988 letter 
indicates that the appellant could only protect her 1988 date 
of claim if the requested information was received by VA 
within one year of the date of the original request for the 
information, which was in June 1988.  

A timely reply to the 1988 VA letters was not received by VA 
from the appellant or on her behalf.  Additionally, even 
though the Wisconsin Department of Health and Social Services 
wrote VA in July 1988 that additional information was needed 
prior to VA receiving any divorce certificate, the Board 
notes that only the appellant or her guardian could authorize 
the release of the information sought by VA.  Since no 
subsequent correspondence was received by or on behalf of the 
appellant until a new claim was filed in April 1992, the 
earlier DIC claim must be considered abandoned.  
Consequently, an effective date prior to May 1, 1992, the 
first day of the calendar month following the month in which 
the DIC award became effective, for a grant of DIC benefits 
is not warranted.  Since the preponderance of the evidence is 
against the appellant's claim for an earlier effective date 
for DIC payment, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.


ORDER

An effective date prior to May 1, 1992, for payment of 
monetary benefits based on an award of DIC benefits is 
denied.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

